 1   ROBERT LAMANUZZI, SBN 213673
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 441-1979
 4
     Attorney for Defendant
 5   BRANDON HOPKINS
 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                        Case No. 1:18-cr-00090 LJO-SKO
11                        Plaintiff,                   STIPULATION AND ORDER TO
                                                       CONTINUE HEARING
12           v.
13    BRANDON HOPKINS,
14                        Defendant.
15

16          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

17   counsel, ROBERT LAMANUZZI attorney for Defendant BRANDON HOPKINS, and

18   VINCENZA RABENN, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled

19   for January 7, 2019, shall be calendared for JANUARY 22, 2019, at 10:00 a.m.

20          Defendant’s counsel needs to continue the hearing due to a juvenile trial scheduled on the

21   same day. Assistant United States Attorney Vincenza Rabin has no objection to the continuance.

22   Ms. Rabin may need to appear by telephone on January 22, 2019, as she has relocated to the

23   Sacramento office.

24          The parties stipulate that the time until the next hearing should be excluded from the

25   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are

26   served by the court excluding such time, so that counsel for the defendant may have reasonable

27   time necessary for effective preparation, taking into account the exercise of due diligence. 18

28   U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served
                                                      1
 1   by granting this continuance outweigh the best interests of the public and the defendant in a speedy

 2   trial. 18 U.S.C. §3161(h)(7)(A).

 3          Dated: January 3, 2109                Respectfully submitted,

 4
                                                  /s/ ROBERT LAMANUZZI
 5                                                ROBERT LAMANUZZI
 6                                                Attorney for Defendant,
                                                  BRANDON HOPKINS
 7

 8
            Dated: January 3, 2019                Respectfully submitted,
 9

10                                                /s/ Vincenza Rabin
                                                  VINCENZA RABIN
11                                                Assistant U.S. Attorney
12

13                                                ORDER
14          The hearing as to the above named defendant currently scheduled for January 7, 2019, is
15   vacated and the hearing will be heard on JANUARY 22, 2019 at 10:00 a.m. in Judge O’Neill’s
16   courtroom. If necessary, Ms. Rabenn is allowed to appear by telephone.
17          The January 22 hearing will either be a change of plea hearing or a trial setting
18   conference.
19
     IT IS SO ORDERED.
20
21      Dated:     January 4, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
                                                       2
